 IRON WORKERS,LOCAL UNIONNO. 27289InternationalAssociation of Bridge,Structural andOrnamental Iron Workers,Local UnionNo. 272,AFL-CIO (B & B Steel Contractors,Inc.) andJoseph H.Wallace, Sr. Cases 12-CB-1629 and12-CB-1654February 9, 1977DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn July 13, 1976, Administrative Law Judge WalterH. Maloney, Jr., issued the attached Decision in thisproceeding.Thereafter, counsel for theGeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions 1 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.Inasmuch as Members Penello and Walther agree with the Administra-tnve Law Judge's conclusion that Wallace would have been an employee, andnot a supervisor, they do not pass on or necessarily agree with theAdministrative Law Judge's disposition of other 8(bx IXB) questions. Underhis viewofFloridaPower & Light Co. v International Brotherhood ofElectricalWorkers, Local 641, el at.,417 U.S. 790 (1974),Member Fanningwould dismiss the complaint even if Wallace were a supervisorRegionalDirector forRegion 12, which alleges thatRespondent International Association of Bridge, Structuraland Ornamental Iron Workers, Local Union No. 272,AFL-CIO (herein sometimes called the Union), violatedSection 8(b)(1)(A) and (B) of the Act. More specifically, theconsolidated complaint alleges that Respondent restrainedand coerced B & B Steel Contractors, Inc.2 (hereinsometimes called B & B), in the selection of Joseph H.Wallace, Sr., as its representative for the purposes ofcollective bargaining and the adjustment of grievances inviolation of Section 8(b)(1)(B), and that it violated Section8(b)(1)(A) of the Act in the process by refusing to referWallace for employment. Respondent contends that Wal-lace is not a representative for collective bargaining oradjustments of grievances within the meaning of Section8(b)(1)(B) of the Act; that the employer had no obligationto seek clearance by Respondent of any supervisor beforeemploying him; and that Wallace, as a journeyman, wasdenied clearance for employment on or about July 21, 1975,for nondiscriminatory reasons, namely, there were othersahead of him on the job referral list. Upon these conten-tions, the issues herein were joined 3B.The Unfair Labor Practices AllegedB & B Steel Contractors, Inc., is a small steel erectioncompany owned and operated by William H. Starr. Formany years, Starr was a managerial employee of anotherunionized steel erection company. He launched his ownbusiness in the spring of 1975. By the summer of 1975, hehad two principal jobs, one undertaken for a contractorconstructing a building for the Department of Housing andUrban Development and the other the so-called Quaysidejob which is involved in these proceedings. The Quaysidejob involved the construction of a series of 4-story town-houses and a sewage disposal facility located at 106th Streetand Biscayne Boulevard in Miami. On the Quayside job, B& B was engaged in tying rods and doing other workpreparatory to pouring concrete. In addition, B & B had afew small contracts such as swimming pool constructionjobs. In July 1975, B & B's total complement of employeeson all of its jobs amounted to 11 persons, includingforemen.In mid-July, B & B had about four or five employees onthe Quayside job. This number included Foreman ThomasDECISIONWinn, who, in additionto acting as an on-the-job supervi-sor, alsoworked withtools.The job was spread out and itFINDINGS OF FACTwas difficult for Winn to work at the trade and also to beaware of whatwas going oneverywhere that rods wereA.Statement of the Casebeing tied,so Starr determinedto hire Charging PartyWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Coral Gables,Florida, upon a consolidated complaint,' issued by theThe principal docket entries in this case are as follows:Charge filed herein by Joseph H. Wallace, Sr, an Individual, on October9, 1975, in Case 12-CB-1629, and on December 4, 1975, in Case 12-CB-1654, consolidated complaint issued on February 20, 1976; Respondent'soriginal answer filed on March 8, 1976, and amended answer filed on April12, 1976; hearing held in Coral Gables, Florida, on May 6, 1976.2Respondent admitted on the record, and I find, that the Steel andOrnamental Erectors Association of South Florida, Inc., is an association ofemployers engaged in the steel installation business and that, since May1975, B & B Contractors, Inc., has been a member of said AssociationJoseph H. Wallace, Sr., to act as a "secondary foreman."Wallace's brother is a roving job superintendent for B & Band frequently visits the Quayside job. Wallace has been anironworker for many years and is a member of IronAnnuallythe membersof the Association,which wasestablished in whole orin part to negotiatecollective-bargaining agreements between itsmembersand Respondent, purchasein Florida materialsvalued in excess of $50,000fromother States.Accordingly,allmembersof the Association areemployersengaged in commercewithin themeaningof Sec. 2(2),(6), and (7)of the Act.Respondent is a labor organization within the meaning of Sec.2(5) of the Act.3In a postheanng motion,datedMay 28, 1976, the General Counselmoved tocorrect thetranscriptherein in three particulars.The motion isgranted228 NLRB No. 14 90DECISIONSOF NATIONALLABOR RELATIONS BOARDWorkers Local 709 in Savannah,Georgia.Pratt had knownhim for a number of years and had confidence in Wallace'sability to read blueprints and assist in getting the jobcompleted properly and quickly.He phoned Wallace andWallace agreed to come to work for him.Wallace had been laid off another job on or about July13.After a brief trip out of town,he went to Respondent'shiring hall and signed in on July 18 or 19.On July 21, Starrphoned William Hadden,Respondent's business agent, andexplained to him that the Quayside job was so spread outthat he needed a secondary foreman who could read printsand who knew what he was doing.He then asked Haddento send out Wallace to fill this position.Hadden refused.When Wallace approached Hadden and inquired aboutStarr's request,Hadden admitted that Starr had called himbut declined to refer him as a foreman.He said that hewould try to find him something else. He also told him thathe did not want Wallace,who was working in the Miamiarea on permit,to transfer to Local 272 at that time sincethere were a lot of Miami area men out of work and theywould raise hell if he transferred.Wallace maintained hisregistration on Respondent's out-of-work list and ultimate-lywas referred by Respondent and hired by B & B as aforeman in October 1975, when B & B undertook a job onthe Saks Fifth Avenue construction project.While workingon the Saks project, Wallace was assigned,from time totime,to perform work on the Quayside job when work wasslack on the other job.Hadden testified credibly that at thetimeWallace signed in there were about 75 men ahead ofhim on the Respondent's out-of-work list.He also testifiedthat,when Starr made his request for Wallace,that he toldStarr that he felt that Starr had too many foremen on theQuayside job, which he regarded as a very small project.Starr and Respondent are parties to the areawide IronWorkers agreement which provides, in pertinent part:Art. 21. Referral ClauseIn order to maintain an efficient system of productionin the industry,and to provide for an orderly procedureof referral of applicants for employment and to preservethe legitimate interest of Employers and Employees insaid employment,the Employer and Union agree to thefollowing plan of referral of applicants to employment.(1)The Employers shall have the right to employdirectly a number of key Employees who may consist ofa Superintendent,General Foreman,and Foreman. Inaddition,the Employer shall have the right to employdirectlyon any job in the locality in which theEmployer maintains his principal place of business allEmployees required on such job or jobs,provided thatsuch Employees are regular Employees of the Employerwho have been employed by the Employerfiftypercent(50%) of the time during the previous twelve (12)months ... .(2)All other Employees required by the Employershall be furnished and referred to the Employer by theUnion.(3) The Employer shall have the right to reject anyapplicant referred by the Local Union.(4)TheUnion shall select and refer applicants foremployment without discrimination against such appli-cants by reason of membership or nonmembership inthe Union and such selections and referrals shall not beaffected by any rules,regulations,by-laws,constitution-al provisions or any other aspect or obligation of theUnion membership policies or requirements.The selec-tion and referral of applications shall be operated inaccordance with the following plan.The contract then goes on to establish four categories ofapplicants for referral.No contention has been raised thatthe contract or the categories of job applicants violate theAct in any way. Starr was asked why, in light of theexemption of foreman from the referral procedure, he hadcalled Respondent for the referral of Wallace.He said thatithad simply been his custom when working for anotheremployer to obtain both journeymen and foreman fromRespondent's hall.C.Analysisand ConclusionsThe General Counsel proceeds on the theory thatRespondent's refusal to clear a foreman for immediatereferral constitutes a violation of Section 8(b)(1)(B) of theAct despite the fact that foremen are not covered by theexclusive referral agreement between Respondent and theemployer.General Counsel also contends that such arefusal on Respondent's part constitutes an interferenceand restraint of the Section 7 rights of the individualinvolved,even though he is a supervisor within the meaningof the Actand is possessed of no Section 7 rights,and eventhough there is no substantial evidence of discriminationbased upon union membership considerations in Respon-dent's decision not to refer Wallace.In approaching theseconceptually inconsistent positions,it is first necessary todetermine whetherWallace was a supervisor within themeaning of the Act when he was denied clearance on July21.The Board has not experienced great success in convinc-ing courts of appeals that all supervisors within the meaningof Section2(11) of the Actareperse employer representa-tives for the purpose of collective bargaining or adjustmentsof grievances within the meaning of Section 8(b)(1XB) ofthe Act.NewspaperGuild,Erie NewspaperGuil4 Local187AFL-CIO [Times PublishingCompany] v. N.L.R.B.,489F.2d. 416(C.A. 3, 1973);Rochester Musicians' AssociationLocal 66,[Rochester CivicMusic Assn.,Inc.] v. N. L. R. B.,514 F.2d. 988(C.A. 2, 1975).Nevertheless,it has adhered tothe view that the two positions are equivalent.UnitedBrotherhoodof Carpenters & Joiners ofAmerica, Local UnionNo. 14, AFL-CIO (Max M.Kaplan Properties),217 NLRB202 (1975). In analyzing Wallace's status on July 21 whenhe was denied approval by Respondent to work as a"secondary foreman," the facts herein pose an additionaldifficulty;namely,Wallace had never before worked forthe newly founded B & B Construction Company so there isa complete absence of any actual job performance to assistin determining whether the position which he was slated tohold was actually a supervisory position or whether he wasintended only to be an employee within the meaning ofSection2(3) of the Act.The Board long ago held, and withcourt approval,that applicants for employment are em-ployees within the meaning of Section 2(3) of the Act and IRON WORKERS,LOCAL UNION NO. 272enjoy thesame protectionsprovided by the Act for actualemployees.N.L.R.B. v. Phelps Dodge Corporation,313 U.S.177 (1941). The General Counsel has not pointed out to meany cases which hold that prospective supervisors are to beaccorded the same considerations. The cases in which asupervisor's standing as a managementrepresentative hasbeen vindicated by the Board normally involve an incum-bent supervisor who has been fined or otherwise disciplinedfor crossing a picket line or for failing to observe unionwork rules. In such circumstances his supervisory status canbe determined by reference to what he was actuallyemployed to do or in fact was empowered to do over aperiod of time. Assuming without deciding that Section8(b)(1)(B) applies to prospective supervisors, we must lookto the somewhat speculative or conjectural considerationsof what Pratt had in mind for Wallace in order to determinewhether he was in fact a supervisor and managementrepresentative when he was denied clearance to work onJuly 21. He was neither an actual supervisor nor an actualemployee when the event here in question took place.Starr defined the position to be held by Wallace as that of"secondary foreman." In Starr's mind, any ironworker whouses blueprints and is going to install steel is a foreman.This definition might justifyin his estimationthe paymentof the 50-cent-an-hour differential which the contractprovides for foremen over journeymen, but it does notsquarewith the definition of supervisor established byCongress. Starr stated repeatedly that his prime consider-ation in seeking to hire Wallace and in requesting clearancefrom Respondent was that he wanted someone who couldread prints and in whom he had confidence. In short, hewanted an able and experienced workman and was willingto pay a premium to get him. The fact that an employeeexercisessuperior skills and has long experience either in atrade or in a given job does not warrant the conclusion thathe is a supervisor within the meaning of Section 2(11) of theAct.The other evidence concerning what Starr had in mindforWallace is, at best, conjectural and Starr admitted asmuch. Speculative answers to hypothetical questions werepried from Starr by the General Counsel, but they shedlittle lighton the issueat hand. Starr thought that Wallace,if he were hired, might have the authority to recommendthe discharge of another employee who was not performingproperly, but then he qualified the statement by saying thatany employee could do so and that it was Starr who wouldmake the final decision in such matters when he came to thejob to pay off the erring workman. In fact, Wallace nevermade such a recommendation because he was never placedin a position to do so. Accordingly, it cannot be argued thatWallace could effectively recommend a discharge.Starr also speculated that Wallace would not have beenplaced in a position to grant any employee time off, as such4 If Starr believed Wallace was truly a supervisor, it is hard to find whatRespondentdid on July 21 that wouldconstitute"restraint and coercion"within themeaning of Sec. 8(b)(l)(B)Foremenare not covered by thecontractual referral system. Starr would not have been under any obligationto seek unionapproval beforehiringWallace, and, conversely, the Unionwould not be under any obligation to approveStarr's managerial selection.The fact that Respondent withheld its approval when none was contractuallyrequiredfrom it hardly amounts to the level of either restraint or coercion.The contractherein ismaterially different than the one involved inLocal91judgmentswere reservedtoTom Winn, the principalforeman on the job, but here again the situation neverarose. If the entire crew at the Quayside job, numbering atmost five individuals including foreman, were working in asingle location,Winn would be in charge of all of them.Only when they were working far apart, so that Winn couldnot be on the spot, would Wallace have any authority overany other persons and then only to instruct him where andhow to tie rods and do other work called for by theblueprints. These factors argue strongly against any find-ings of supervisory authority, actual or prospective. Thefact that Wallace, or a steward and Wallace, might see thegeneral contractor for a water barrel or would, if calledupon, voice objection if members of other trades performedironworkers' work also does not make Wallace a prospec-tive foreman. If Wallace were deemed to be a supervisorwithin the meaning of the Act, this conclusion would meanthat at the Quayside job there would be two supervisors andthree journeymen or a 1-to-1-1/2 ratio. This statistic aloneargues strongly that Starr never contemplated that Wallacewould occupy the position of supervisor as the Actenvisionsthat capacity. In light of these factors, I concludethat, even if prospective supervisors are accorded statusunder Section 8(b)(1)(B) for purposes of determining aviolation,Wallace did not fill this definition. His role wasnever envisioned to be anything more than a work leader.On July 21, 1975, he was nothing more than a prospectiveemployee withinthe meaningof Section 2(3) of the Act.Accordingly, so much of the consolidated complaint whichalleges a violation of Section 8(b)(1)(B) of the Act must bedismissed.4While the General Counsel did not clearly articulate therationale behind hisassertionthat Respondent also violat-ed Section 8(b)(1)(A) of the Act, he suggested a theory thatsinceWallace might on other occasions work in nonsuper-visory positions the action of Respondent in denying himclearance as a foreman on July 21 also violates Section8(b)(1)(A) 5 In light of the finding herein that Wallace wasan employee on July 21 who enjoyed the protection ofSection 7 of the Act, any finding of an 8(b)(1)(A) violationmust be based upon the conclusion that he or others wererestrained and coerced in the exercise of such rights byvirtue of events which transpired on that date. Although itisnot alleged in this consolidated complaint, most hiringhall violationsare alsoprosecuted as attempts to causeillegal discrimination in hire or tenure of employment, inviolation of Section 8(b)(2). In this instance, there is nocontention that the exclusive referral provisions of thecontractwere illegalon their face or that the categories ofreferrals established therein areillegal. It is upon Hadden'srefusal on July 21 to refer Wallace that a violation ofSection 8(b)(1)(A)must stand or fall. I do not regardHadden's request to Wallace that he defer transferring hisUnion No. 725 of the UnitedAssociationofJourneymen and Apprentices of thePlumbing and Prpefitting Industry of the United States and Canada, AFL-CIO(PowersRegulatorCompany),225 NLRB 138 (1976), upon which the GeneralCounselrelies. In that case,clearanceto hire foremen was contractuallyrequired.Moreover, that case did not involveany allegations of an8(b)(1)(B)violation.5The theory adopted by the Board inPlumbers Local 725, supra,is that an8(b)(1)(A) violation can be found for failing to refer a foreman because of theindirecteffectsuch action might have uponnonsupervisory employees 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership from Local 709 to Local 214 because themembers might "raise hell" as an indicia of discriminatoryintent.Wallace's decision to transfer in or to remain amember of the Savannah local was an internal union matterwhich had no bearing on his opportunity for referral. OnJuly 21, Wallace stood on the job referral list behind about75 other ironworkers who were also seeking work. Haddensaw in Pratt's attempt to designate Wallace as a foreman aploy to exempt Wallace from the perfectlylegitimaterequirement that Wallace wait his turn before being put towork. Since the refusal by the Respondent to refer Wallacewas based on this consideration and the fact that thedesignation ofWallace as a "secondary foreman" wasunsubstantial, no violation of the law occurred, and somuch of the consolidated complaint whichallegesaviolation of Section 8(b)(1)(A) must also be dismissed.Upon the foregoing findings of fact and upon the entirerecord herein considered as a whole, I make the following:6 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, asprovidedin Sec 102.48CONCLUSIONS OF LAW1.B & B SteelContractors, Inc., is an employer engagedin commerce and in operations affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Respondent InternationalAssociation of Bridge,Structural and Ornamental Iron Workers, Local Union No.272, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.The General Counsel has failed to establish thatRespondent herein has violated Section 8(b)(1)(B) or8(b)(1)(A) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I make thefollowing recommended:ORDER6The consolidated complaintherein is dismissed in itsentirety.of theRules and Regulations,be adoptedby the Boardand become itsfindings,conclusions,and Order,and allobjections thereto shallbe deemedwaived for all purposes.